Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s response to the restriction/ election requirement from 2/23/2021 is acknowledged.  Applicant has elected the invention of Group III, claims 3 and 7.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The restriction/ election requirement is hereby MADE FINAL.  Claims 3 and 7 are pending, and have been examined herewith.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 7 are reproduced for the record.

    PNG
    media_image1.png
    116
    610
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    177
    598
    media_image2.png
    Greyscale

With respect to Applicant’s claims 3 and 7, it is unclear if the use of the words “application” and “preparation” is poor translation from Chinese to English, or in the alternative, if an alternative meaning of these words is intended, and if so, what it is.  
For instance, the standard choice of a word in a claim of the type is “administering”, not “application”.  Further, it is unclear how and to who this “application” is done, i.e. a mammal, a human, a subject in need thereof, etc.  
Further, it is unclear if “a preparation” is meant in the sense of “a composition”, which would be the standard choice of wording in a claim of this type.  However, if so, it is unclear as to claim 7 why it contains both words, i.e. “a pharmaceutical composition in a preparation of a medicine”.  Is that a redundancy? Yet further, if the two words have different meanings and both belong in the claim, then what is the claimed method 

Claim Rejections - 35 USC § 102/ 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 102(a)(2) as anticipated by US 20040063612 to Yalpani (“Yalpani”), as further evidenced by STN document accession number 2004:83156 (“STN ‘156”) or, in the alternative, under 35 U.S.C. 103 as obvious over US 20040063612 to Yalpani (“Yalpani”), as further evidenced by STN document accession number 2004:83156 (“STN ‘156”), and further in view of US 20150190377 to Chandran et al. (“Chandran”) and US 20150143553 to Zarnescu et al. (“Zarnescu”).
Claim interpretation
The Examiner incorporates by reference her understanding of Applicant’s claims from the 35 U.S.C. 112(b) rejection above.
Rejection
Yalpani relates to methods of treating neurodegenerative diseases with neuroprotective agents and to therapeutic compositions that contain said compounds. (Abstract, [0002]).  Per Yalpani, the present neuroprotective compounds can be used for the treatment of the sequelae of injuries, dystrophy or degeneration of the neural retina (retinopathies) and peripheral neuropathies, such as diabetic neuropathy and/or the peripheral neuropathies induced by toxins. ([0108]).  The prophylactic and therapeutic agents of the present invention can be optionally provided in any dosage form known in the art that can be manufactured by a known pharmaceutical technology that comprises, for example, mixing or dissolving the active compound with a pharmaceutically acceptable carrier or vehicle. Of such dosage forms, the oral dosage forms for use in humans include powders, granules, tablets, capsules, syrups, and other liquid preparations. ([0109]).  Neuroprotective agents for the treatment of neurodegenerative diseases include drofenine. ([0070]).  
In Yalpani, drofenine has been spelled with a typo, as “Deofenine”.  STN ‘156, which pertains to Yalpani, has been made of record to further clarify that this is a typo, 

    PNG
    media_image3.png
    45
    512
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    169
    538
    media_image4.png
    Greyscale

Even assuming, arguendo, that the claims are not anticipated because drofenine is among a bigger genus of compounds, they are at least rendered prima facie obvious further in view of Chandran.  
Chandran relates to methods and compositions useful for neuronal regeneration and increasing neuronal growth by administering to a subject an effective amount of a compound that inhibits expression or activity of a RAG-repressor, such as drofenine, wherein said inhibition of said RAG-repressor increases expression of a regeneration-associated marker gene (RAG). (Abstract, claims 17 and 18).
Zarnescu relates to compounds with therapeutic activity in treating amyotrophic lateral sclerosis (ALS)- a neurodegenerative disease, as well to compounds screened for anti-diabetic activity.  Zarnescu specifically discloses such a compound with anti-diabetic activity to be drofenine. (Table 2, [206], p. 21).
Accordingly, it would have been obvious to person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Yalpani, as 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627